Citation Nr: 0606657	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-36 862	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus, to include 
entitlement to a separate evaluation for each ear.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  He died in January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO in Wichita, Kansas, that granted service connection for 
tinnitus and assigned a 10 percent disability rating.  

In March 2004, the veteran personally testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
at the RO in Wichita, Kansas. The hearing transcript is of 
record.

In August 2004, the Board denied the veteran's claim on 
appeal.  In May 2005, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand, 
vacating the decision and remanding the case to the Board for 
another decision.  In January 2006, the veteran was notified 
that a temporary stay had been imposed on the claim on appeal 
pursuant to Chairman's Memorandum 01-05-08 (April 28, 2005).

On February 9, 2006, the veteran's attorney filed a motion to 
withdraw from representation in this matter as the veteran 
died in January 2006.  See generally 38 C.F.R. § 20.608 
(2005).  The attorney indicated that her file for the veteran 
was delivered to his widow in February 2006.

In February 2006, the Board received confirmation that the 
veteran had died in January 2006.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to October 1945.

2.  On February 9, 2006, the Board was notified by the 
veteran's attorney that the veteran died in January 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


